Citation Nr: 0516568	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-06 520	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder has 
been received.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April 1966 to January 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2003 rating action that denied service 
connection for an acquired psychiatric disorder on the 
grounds that new and material evidence to reopen the claim 
had not been received.  A Notice of Disagreement was received 
in September 2003, and a Statement of the Case (SOC) was 
issued in February 2004.  A Substantive Appeal was received 
in February 2004, wherein the veteran requested a Board 
hearing at the RO (Travel Board hearing).  In April 2004, the 
veteran requested a Board videoconference hearing instead of 
a Travel Board hearing.  By letter of August 2004, the RO 
notified the veteran of a Board videoconference hearing that 
had been scheduled for him for a date in October.  Prior to 
the hearing date, the RO received a letter from the veteran 
in October 2004 canceling the videoconference hearing.  


FINDING OF FACT

In October 2004, prior to the promulgation of a Board 
appellate decision in this case, the Board received 
notification from the appellant that he wanted to withdraw 
this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2003).  

In a written statement which was received at the Board in 
October 2004, the veteran notified the RO that he wanted to 
cancel the Board videoconference hearing that had been 
scheduled for him later that month; in that statement, he 
also indicated that he no longer wanted to pursue his claim 
for VA service-connected compensation benefits.

As the appellant has withdrawn this appeal in the matter of 
whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder has 
been received, the Board finds that here remain no 
allegations of errors of fact or law for appellate 
consideration in this case.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.  No further action on the part of the RO 
is necessary with respect to the withdrawn appeal.


ORDER

The appeal with respect to the issue of whether new and 
material evidence to reopen a claim for service connection 
for an acquired psychiatric disorder has been received is 
dismissed.



                       
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


